Case 1:20-cv-00216-CG-MU Document 7 Filed 07/22/20 Page 1 of 1         PageID #: 36




               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

DAVID E. MOSLEY,                         )
                                         )
       Plaintiff,                        )
                                         )
vs.                                      )   CIVIL ACTION 20-0216-CG-MU
                                         )
MONICA MCCOY, et al.                     )
                                         )
       Defendant.                        )

                                     ORDER


      After due and proper consideration of the issues raised, and there having

been no objections filed, the recommendation of the Magistrate Judge made under

28 U.S.C. § 636(b)(l)(B) and dated June 24, 2020 is ADOPTED as the opinion of

this Court.

      DONE and ORDERED this 22nd day of July, 2020.

                               /s/ Callie V. S. Granade
                               SENIOR UNITED STATES DISTRICT JUDGE
